Detailed Action
	The communications received 04/07/2022 have been filed and considered by the Examiner. Claims 1-13 and 20-26 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on April 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims directed to Group II are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dau (EP3114426) hereinafter DAU in view of Manfred (DE3532190A1) hereinafter MAN.
As for claims 1 and 11, DAU teaches a process and its mould for forming a cured or cast explosive composition (a large-caliber warhead with a mouth hole) [0001; Fig. 1 #5], the process comprising: 
providing a female mould (warhead casing) [Fig. 1 #2; 0018]; 
forming an admixture of a curable/castable explosive composition [Fig. 1 #6; 0024]; 
charging the gap with the admixture of explosive composition, causing the cure or cast of said curable/castable explosive composition (the charge is understood to polymerize as it says …”the contents of the explosive charge have polymerized”) [Fig. 1 #6; 0015; 0024]; 

DAU does not teach providing a male former, and locating said male former proximate to the female mould to create a gap between said male former and female mould; 
and removing the male former to furnish a cured or cast explosive composition with a pre- defined recess.
However, MAN teaches a process for forming explosive compositions that are cured (the production of molded explosives) [0001] and providing a male former (a loading stamp) [Fig. 2 #2; 0014], and locating said male former proximate to the female mould to create a gap between said male former and female mould [see modified figure 2 below]; 
and removing the male former to furnish a cured or cast explosive composition with a pre- defined recess (by removing the loading ram upwards) [0027].

    PNG
    media_image1.png
    614
    497
    media_image1.png
    Greyscale


MAN teaches that this molding step is performed using a male mold as a means of controlling the density and thereby counter act the reduction in performance caused by density differences [0005].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the male mold of MAN and step of its use to the molding process of DAU in order to counter act the reduction in performance caused by density differences. 

	As for claims 7 and 13, DAU/MAN teach claims 1 and 11, and wherein the female mould is a payload cavity of a munition (as it is understood that the moulding occurs within the payload cavity as the liners are made into the bullet using blow molding) [DAU: Fig. 1 #4; 0005].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dau (EP3114426) hereinafter DAU in view of Manfred (DE3532190A1) hereinafter MAN as applied to claim 1 and further in view of Espagnacq et al (US 2001/0050123) hereinafter ESP.

As for claim 2, DAU/MAN teach claim 1, wherein the male former comprises an outer surface, which contacts said curable/castable explosive composition [MAN: Fig. 2 #2], but does not teach wherein said outer surface comprises a release agent coated thereon.
ESP teaches a process to manufacture an explosive charge (a propellant charge) [Abstract], in which a male former (mold core) [Fig. 2 #17; 0074] is used to form a negative impression in a cured product (a tube) [0075; 0084]. The male former is coated/made of an anti-stick material to facilitate removal [0071; 0074]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the anti-stick (substantially a release agent) coating on the male former of DAU/MAN as taught by ESP in order to facilitate removal of the male former.

Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dau (EP3114426) hereinafter DAU in view of Manfred (DE3532190A1) hereinafter MAN as applied to claim 1 and further in view of Kobune et al (US 2015/0190956) hereinafter KOB. 

As for claims 3 and 12, DAU/MAN teach claims 1 and 11 and does not teach wherein the male former comprises at least one fluid vent, capable of the transfer of a fluid through the male former, said fluid causing ejection of the male former from the cured or cast explosive composition.
KOB teaches a molding process [Abstract] in which a male former [Fig. 2 #21; 0037] which comprises at least one fluid vent (air outlet) [Fig. 2 #26a; 0039], capable of the transfer of a fluid through the male former (air) [Abstract], said fluid causing ejection of the male former from the cured or cast explosive composition (by ejecting away the molded composition) [0007]. The teachings of KOB allow for the prevention of deformations and to improve the quality of the molded product [0009].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the vent of KOB and its use into the molding process of DAU/MAN in order to prevent deformations and to improve the quality of the molded product. 

As for claim 4, DAU/MAN/KOB teach claim 3, and KOB further teaches that during molding the vent is sealed [0047-48; 0053-54].

As for claim 5, DAU/MAN/KOB teach claim 4, and KOB further teaches that the seal of the at least one fluid vent comprises a removable plug (movable valve) which is flush fitting to the outer surface of the male former [Fig. 5 #27a; 0054].

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dau (EP3114426) hereinafter DAU in view of Manfred (DE3532190A1) hereinafter MAN as applied to claim 1 and further in view of Ferguson et al (US 2011/0163479) hereinafter FER. 

As for claim 6, DAU/MAN teach claim 1 but do not teach the application of acoustic energy. 
FER teaches that in the molding of a polymer based product that is sensitive to dimensions (a microneedle) [Abstract] acoustic energy is applied to the mold in order to prevent the injected polymer material from hardening against the mold before the pressure and compression force the material into the mold cavity (i.e. allows for the complete filling of the mold before too much cooling/hardening) [0051].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied acoustic energy to the mold of DAU/MAN as taught by FER in order to prevent the injected polymer material from hardening against the mold before the pressure and compression force the material into the mold cavity (i.e. allow for the complete filling of the mold before too much cooling/hardening).

As for claim 21, DAU/MAN teach claim 1 and DAU/MAN/FER as applied to claim 6 teach the acoustic energy stimulus to the mold. 

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dau (EP3114426) hereinafter DAU in view of Manfred (DE3532190A1) hereinafter MAN as applied to claim 1 and further in view of Augler et al (US 2005/0115652) hereinafter AUG.

	As for claim 8, DAU/MAN teach claim 1 and while DAU teaches that the composition is polymerized and that it contains an (plastic bound explosive material) explosive material [0015].
AUG teaches the production of an explosive munition which is polymerized and based on molding within the munition [Abstract; 0092] wherein said curable/castable explosive composition comprises an explosive material [0023; 0053], a polymerizable binder (polyol prepolymer based on polyurethane) [0019; 0023; 0054; 0091; 0129], and a cross linking reagent [0023; 0058-59]. This results in a plastic matrix that contains the explosive charge which is produced simply and inexpensively [0022; 0032].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the composition of the plastic bound explosive composition of AUG as the one of DAU/MAN in order to produce the plastic bound explosive  in a manner that is simple and inexpensive. 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

 As for claim 9, DAU/MAN/AUG teach claim 8, and further that the polymerizable binder is selected, such that it will form with the cross linking reagent a polyurethane [see claim 8].

As for claim 10, DAU/MAN/AUG teach claim 8 and that the explosive material is an ammonium nitrate, an energetic alkaline earth metal salt (sodium nitrate), ammonium perchlorate and combinations thereof [0051; 0053].

As for claim 20, DAU/MAN/AUG teach claim 9, and wherein at least a portion of the polymerizable binder, when crosslinked with the cross linking reagent forms ammonium nitrate (as it is understood that some of the explosive is incorporated into the binder when crosslinked) [0004; 0051; 0075].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dau (EP3114426) hereinafter DAU in view of Manfred (DE3532190A1) hereinafter MAN and Ferguson et al (US 2011/0163479) hereinafter FER as applied to claim 21 and further in view of Espagnacq et al (US 2001/0050123) hereinafter ESP. 

As for claim 22, DAU/MAN/FER teach claim 21, wherein the male former comprises an outer surface, which contacts said curable/castable explosive composition [MAN: Fig. 2 #2], but does not teach wherein said outer surface comprises a release agent coated thereon.
ESP teaches a process to manufacture an explosive charge (a propellant charge) [Abstract], in which a male former (mold core) [Fig. 2 #17; 0074] is used to form a negative impression in a cured product (a tube) [0075; 0084]. The male former is coated/made of an anti-stick material to facilitate removal [0071; 0074]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the anti-stick (substantially a release agent) coating on the male former of DAU/MAN/FER as taught by ESP in order to facilitate removal of the male former.

Claims 23-25 rejected under 35 U.S.C. 103 as being unpatentable over Dau (EP3114426) hereinafter DAU in view of Manfred (DE3532190A1) hereinafter MAN and Ferguson et al (US 2011/0163479) hereinafter FER as applied to claim 21 and further in view of Kobune et al (US 2015/0190956) hereinafter KOB.

 As for claim 23, DAU/MAN/FER teach claim 21 and does not teach wherein the male former comprises at least one fluid vent, capable of the transfer of a fluid through the male former, said fluid causing ejection of the male former from the cured or cast explosive composition.
KOB teaches a molding process [Abstract] in which a male former [Fig. 2 #21; 0037] which comprises at least one fluid vent (air outlet) [Fig. 2 #26a; 0039], capable of the transfer of a fluid through the male former (air) [Abstract], said fluid causing ejection of the male former from the cured or cast explosive composition (by ejecting away the molded composition) [0007]. The teachings of KOB allow for the prevention of deformations and to improve the quality of the molded product [0009].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the vent of KOB and its use into the molding process of DAU/MAN/FER in order to prevent deformations and to improve the quality of the molded product. 

As for claim 24, DAU/MAN/FER/KOB teach claim 23, and KOB further teaches that during molding the vent is sealed [0047-48; 0053-54].

As for claim 25, DAU/MAN/FER/KOB teach claim 24, and KOB further teaches that the seal of the at least one fluid vent comprises a removable plug (movable valve) which is flush fitting to the outer surface of the male former [Fig. 5 #27a; 0054].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dau (EP3114426) hereinafter DAU in view of Manfred (DE3532190A1) hereinafter MAN and Ferguson et al (US 2011/0163479) hereinafter FER as applied to claim 21 and further in view of Augler et al (US 2005/0115652) hereinafter AUG. 

As for claim 26, DAU/MAN/FER teach claim 21 and while DAU teaches that the composition is polymerized and that it contains an (plastic bound explosive material) explosive material [0015].
AUG teaches the production of an explosive munition which is polymerized and based on molding within the munition [Abstract; 0092] wherein said curable/castable explosive composition comprises an explosive material [0023; 0053], a polymerizable binder (polyol prepolymer based on polyurethane) [0019; 0023; 0054; 0091; 0129], a cross linking reagent [0023; 0058-59] and that the explosive material is an ammonium nitrate, an energetic alkaline earth metal salt (sodium nitrate), ammonium perchlorate and combinations thereof [0051; 0053]. This results in a plastic matrix that contains the explosive charge which is produced simply and inexpensively [0022; 0032].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the composition of the plastic bound explosive composition of AUG as the one of DAU/MAN in order to produce the plastic bound explosive  in a manner that is simple and inexpensive. 
 A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712